Title: To George Washington from Major General Philip Schuyler, 27 December 1778
From: Schuyler, Philip
To: Washington, George


  
    Dear Sir
    Albany [N.Y.] December 27th 1778
  
In my letter of the 30th ult. I promised to transmit you Copy of the Account given me In 1758 by the persons employed to Explore a rout Into the St Laurence by the River La Famine Since my return to this place I have made a fruitless Search for It. should I not be able to find It on another I will then send for one of the persons Employed on that Occassion.
Inclose, your Excellency a number of papers containing some Information of the western Country In 1764, and An Account of Colo: Bradstreets expedition to Frontenac, when such extracts are made as you may deem servicable I should be glad to have them returned as I have no Copies.
The two people whom I sent Into Canada In November are not yet returned I hope they will Arrive In a few days and the moment they do I will transmit any Intelligence they may bring Mr President Laurens in a letter of the 4th Instant Advised me that Congress had approved of the Sentence of the General Court Martial which tryed me and by this Conveyance I have fullfilld the promise I have repeatedly made Congress that I would resign my Employments assoon as a tryal had taken place and was finally determined. I think All resignations ought to go to Congress thro the Commander In chief but having understood that It is expected they should go Immediately to Congress I have Inclosed mine to them. If I am out of order In this your Excellency will be so good as to pardon It as I do not mean Intentionally to tresspass.
  I should Charge myself with great Ingratitude If I quitt the Army with out rendering you my most Sincere thanks, which I Intreat Your  
    
    
    
    Excellency to Accept for the repeated In[s]tances of politeness, attention and regard which I have experienced. The Confidence which the people of this City & County honor me with will give me an Opportunity If any Military Operations are to be prosecuted from this quarter of rendering some services to my Country and I shall most willingly embrace every opportunity that may Offer to do It. Is It necessary to add that, Impelled by the Esteem I Entertain for you, & by the Affection I bear you I shall always consider myself happy on every Occassion to render you a Service, I hope It is not, let me therefore Intreat your Commands. I am with the most Sincere Esteem And regard My Dear Sir Your Excellency Most Obedient Humble Servt

  Ph: Schuyler

